DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments dated 5/13/22 are convincing and the restriction dated 3/21/22 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 2, 4, 10, 13, 14, 16, 20, 23-25, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16, 20, and 35, it is unclear what is meant by a tapered out portion as tapering means something decreases in thickness but the element referred to the specification as the web INCREASES in thickness.  Applicant also has another portion of the stringers which decreases in thickness.  For the purposes of examination, this is considered to require a change in thickness of some kind either an increase or a decrease.
Regarding claim 13, it is unclear what a tapered in portion is and how it is different from a tapered out portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 19, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Loyd(US Patent 4,113,910).
Loyd discloses joining first and second fabric stiffeners(44, 46) having a web portion, a flange portion, and a curved portion therebetween, and an intermediate tape stiffener (10), made of tape composite(Col. 3, ll. 43), which is between the two fabric stiffeners and has flared out edges which conform to the curved portions of the two fabric stiffeners.(Figure 2, Col. 4, ll. 57- Col. 5, ll. 65)  The stiffeners can be made of any of the materials the intermediate stiffeners is made of, such as fabric composite.(Col. 3, ll. 40; Col. 5, ll. 59-61)  
Regarding claim 19, the stiffeners are formed.(Col. 1, ll. 24-26)
Regarding claim 25, Loyd discloses stacking up the end of the intermediate stiffener.(Col. 3, ll. 59-60)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loyd(US Patent 4,113,910) as applied to claims 15 and 19 above, and further in view of Tien et al.(US Publication 2015/0217850)
Loyd does not disclose the web portion having tapered ends.  Tien discloses two stiffeners that increase in size at then end(taper out).(Figure 8)  This increases the stiffness of the formed panel.[0025] It would have been obvious to one of ordinary skill in the art at the time of filing to increase the ends of the stiffeners facing away from the panel since this would increase the stiffness of the panel as taught by Tien et al.[0025]
	Regarding claim 2, Loyd discloses the base 50 is a composite, and that it can be joined to the stiffeners via adhesive.(Col. 5, ll. 43-50)
Regarding claim 4, the intermediate tape stiffener is bonded to both the fabric stiffeners.(Col. 5, ll. 46-50) 
Regarding claim 10, while the references do not disclose the relative thicknesses, the thickness of the intermediate stiffener away from the end appears to be at least the same thickness as that of the stiffeners on either side, making it at least 30% of the entire thickness.
Regarding claim 14, Loyd shows the web and flange portions are substantially perpendicular, i.e. close to perpendicular.(Figure 2)
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loyd and Tien et al. as applied to claim 1 above, and further in view of Cheng(EP 2749405).
The references cited do not disclose a tapered end in addition to the flared out end for the stiffeners.  Cheng discloses two fabric stiffeners having one end that is tapered.  It would have been obvious to one of ordinary skill in the art at the time of filing to taper one end of the stiffeners of Loyd and Tien et al. since Cheng et al. shows this is well-known and conventional in the composite arts.
Claim(s) 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loyd as applied to claim 19 above, and further in view of Tien et al., Cheng et al. and Hernandez et al.(EP 2749405).
Loyd does not disclose the web portion having tapered ends.  Tien discloses two stiffeners that increase in size at the end(taper out).(Figure 8)  This increases the stiffness of the formed panel.[0025]  Loyd also not disclose a tapered in end for the stiffeners.  Cheng discloses two fabric stiffeners having one end that is tapered.  It would have been obvious to one of ordinary skill in the art at the time of filing to increase the ends of the stiffeners facing away from the panel since this would increase the stiffness of the panel as taught by Tien et al.[0025]  and to taper the other end of the stiffeners of Loyd and Tien et al. since Cheng et al. shows this is well-known and conventional in the composite arts.  The references cited do not disclose how this stiffener is formed.  Hernandez et al. discloses it is known to form a stiffener by stacking layers and forming a tapered out end on one end of the stack, and bending it to form an L shape.([0025]-[0029])  While this does not suggest using one stack to form two stiffeners which are then cut apart, making two stiffeners at a time would decrease the length of time to make the stiffeners.  It would have been obvious to one of ordinary skill in the art at the time of filing to make the stiffeners of Loyd, Tien et al., and Cheng by stacking the layers including flared out ends and a recessed middle, cutting them and then bending them to an L shape since Hernandez et al. discloses that stacking them flat and then forming the L shape is a well-known and conventional method of forming a L shaped stiffener([0025]-[0029]) and to make two stiffeners at a time with the flared ends at the end and a recess at the middle which is then cut to form two stiffeners since placing the flared end on the outside will make it easy to align all the edges correctly and since making two stiffeners at a time is faster than making one at a time.
Regarding claim 24, one in the art would appreciate that since the stiffener has the same curve as that of the intermediate stiffener, it would be pressed against it to shape since they are supposed to have the same final shape.
Claim(s) 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loyd as applied to claim 19 above, and further in view of Hernandez et al.(EP 2749405).
Loyd does not disclose the web portion having tapered ends.  Tien discloses two stiffeners that increase in size at the end(taper out).(Figure 8)  This increases the stiffness of the formed panel.[0025]  Loyd does do not disclose how this stiffener is formed.  Hernandez et al. discloses it is known to form a stiffener by stacking layers, and bending it to form an L shape.([0025]-[0029]) It would have been obvious to one of ordinary skill in the art at the time of filing to make the stiffeners of Loyd by stacking the layers then bending them to an L shape since Hernandez et al. discloses that stacking them flat and then forming the L shape is a well-known and conventional method of forming a L shaped stiffener([0025]-[0029]).
Regarding claims 30 and 31, Loyd shows the stiffeners conform to the shape of the intermediate stiffener and have ends flush with the base.(Figure 2)
Regarding claim 33, Loy discloses the stiffeners can be bonded together.(Col. 5, ll. 43-50)
Regarding claim 34, Loyd discloses the assembly can be co-cured.(Col. 5, ll. 50-53)

Allowable Subject Matter
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the intermediate tape extending to the end of the stiffeners on either side of it..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746